Citation Nr: 0028663
Decision Date: 10/31/00	Archive Date: 12/28/00

DOCKET NO. 97-33 859A              DATE OCT 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a right ankle sprain.

3. Entitlement to an initial evaluation in excess of 30 percent for
aortic insufficiency with atrial fibrillation and hypertension.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

R. M. Panarella

INTRODUCTION

The veteran served on active duty from October 1974 to February
1979 and from July 1984 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1996 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The Board observes that the initial evaluation assigned to the
veteran's aortic insufficiency with atrial fibrillation and
hypertension was increased to 30 percent during the pendency of
this appeal. Although the veteran did assert, prior to the increase
by the RO, that his service-connected cardiac disorder did meet the
criteria for a 30 percent evaluation, his representative has argued
that the veteran did not expressly limit his appeal to a 30 percent
rating nor did he withdraw the increased rating appeal from
appellate status. Notwithstanding the fact that the RO indicated
that the award of the 30 percent rating satisfied the veteran's
appeal as to this matter, the Board observes that where a veteran
has filed a notice of disagreement to an RO decision assigning a
particular rating, a subsequent RO decision assigning a higher
rating, but less than the maximum available benefit, does riot
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993).
Accordingly, the Board will proceed with appellate review of the
propriety of the assigned rating.

FINDINGS OF FACT

1. The claim of entitlement to service connection for a low back
disability is plausible and capable of substantiation.

2. There is no competent medical evidence of a current right ankle
disability related to the veteran's period of active service.

- 2 -

3. The veteran's aortic insufficiency with atrial fibrillation and
hypertension was manifested by an enlarged heart, a diastolic
murmur, and elevated systolic blood pressure prior to November 19,
1998.

4. The veteran's aortic insufficiency with atrial fibrillation and
hypertension is manifested by an enlarged heart, a diastolic
murmur, elevated systolic blood pressure, an ejection fraction of
50 to 55 percent, severe aortic regurgitation, and left ventricular
dilation and hypertrophy.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a low back
disability is well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The claim of entitlement to service connection for a right ankle
sprain is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

3. The criteria for an evaluation in excess of 30 percent prior to
November 19, 1998 for aortic insufficiency with atrial fibrillation
and hypertension have not been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.1-4.14, 4.104, Diagnostic Code 7000 (1997,
1999).

4. The criteria for an evaluation of 60 percent from November 19,
1998, for aortic insufficiency with atrial fibrillation and
hypertension have been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 4.1-4.14, 4.104, Diagnostic Code 7000 (1997, 1999).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A veteran is entitled to service connection for a disability
resulting from disease or injury incurred in or aggravated in the
line of duty while in the active military, naval, or air service.
See 38 U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303 (1999). If
a chronic disease is shown in service, subsequent manifestations of
the same chronic disease at any later date, however remote, may be
service connected, unless clearly attributable to intercurrent
causes. 38 C.F.R. 3.303(b) (1999). However, continuity of symptoms
is required where the condition in service is not, in fact, chronic
or where diagnosis of chronicity may be legitimately questioned. 38
C.F.R. 3.303(b) (1999). In addition, service connection may also be
granted for any disease diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (1999).

However, the veteran must first show that his claim for service
connection is well grounded. A well-grounded claim is one that is
plausible, capable of substantiation, or meritorious on its own.
See 38 U.S.C.A. 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App.
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).
While the claim need not be conclusive it must be accompanied by
supporting evidence. Tirpak v. Derwinski, 2 Vet. App. 609, 611
(1992). In the absence of evidence of a well-grounded claim there
is no duty to assist the veteran in developing the facts pertinent
to his claim and the claim must fail. Epps v. Gober, 126 F.3d 1464,
1467-68 (1997).

To establish that a claim for service connection is well grounded,
the veteran must demonstrate the existence of a current disability,
the incurrence or aggravation of a disease or injury in service,
and a nexus between the current disability and the in-service
injury. Medical evidence is required to prove the existence of a
current disability and to fulfill the nexus requirement. Lay or
medical evidence, as appropriate, may be used to prove service
incurrence. See Epps v. Gober, 126 F.3d

4 -

1464, 1467-68 (1997). In addition, the nexus requirement may be
satisfied by a presumption that certain disorders manifested
themselves to a compensable degree within one year of discharge
from service. See 38 U.S.C.A. 1101, 1112 (West 1991); 38 C.F.R.
3.307, 3.309 (1999); Traut v. Brown, 6 Vet. App. 495, 497 (1994);
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim for
service connection under the chronicity provision of 38 C.F.R.
3.303(b) (1999), which is applicable where evidence, regardless of
its date, shows that a veteran had a chronic condition in service
or during an applicable presumption period, and that that same
condition currently exists. This evidence must be medical unless
the condition at issue is of a type for which case law considers
lay observation sufficient. If the chronicity provision is not
applicable, a claim still may be well grounded pursuant to the same
provision if the evidence shows that the condition was observed
during service or any applicable presumption period and continuity
of symptomatology was demonstrated thereafter, and includes
competent evidence relating the current condition to that
symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

A. Low Back

The veteran's service medical records include an October 1974
enlistment examination in which he reported recurrent back pain. In
July 1976, the veteran complained of pain across the back along
with several other symptoms. The separation examination of January
1979 contained no findings retained to the low back. Service
medical records from the veteran's second tour of duty show that he
presented in January 1985 with low back pain. The x-ray report
repeated levoscoliosis of the mid-lumbar spine with muscle spasm,
and no fractures, subluxations, or significant degenerative
changes. He was assessed with levoscoliosis with muscle sprain. At
a follow-up visit, he was having marked spasms.

5 -

Physical therapy records at that time show that the veteran had
acute spasms after lifting a battery. Range of motion was limited,
with pain and tenderness to palpation of the lumbosacral spine. He
was assessed with acute low back pain. The veteran reported marked
improvement within a few days. By the end of the month, the veteran
reported complete recovery and no longer needed therapy. The final
assessment was resolved low back pain, goals achieved.

In May 1986, the veteran complained of a long history of
intermittent low back pain. The impression was mechanical low back
pain, with no evidence of ankylosing spondylitis. A July 1987
private medical evaluation associated with the service medical
records referred to low back discomfort. In April 1988, a physical
examination including the back found no costovertebral angle or
spine tenderness.

In February 1995, the veteran presented to the emergency room with
complaints of low back pain and muscle spasms. The physical
examination found only paraspinal tenderness to palpation and the
veteran was assessed with lumbosacral muscle sprain. The retirement
examination of February 1996 made no findings related to the spine.
The veteran reported a history of recurrent low back pain, with the
last episode in February 1995. He complained of discomfort in the
morning, during strenuous activity, and when sitting without back
support.

During a VA examination in August 1996, the veteran complained of
low back pain for the past ten years, during which he had three
severe episodes lasting two weeks each. Upon physical examination,
gait and posture were normal, no paraspinal muscle spasm or
deformity was present, and range of motion was full. An x-ray
showed minimal levoscoliosis of the mid-lumbar spine. The
impression was history of chronic low back pain with normal
examination and an x-ray finding of levoscoliosis.

A September 1997 letter from Walter Everett, M.D., stated that the
lumbosacral x-ray of 1985 showed severe levoscoliosis, secondary to
lumbar spasm. The 1996 x-ray showed only very mild thoracolumbar
scoliosis. Therefore, the veteran did not have congenital or
developmental scoliosis and his chronic back problem could not

6 -

be attributed to those conditions. He also noted that x-rays showed
minor degenerative changes which were, however, not of
significance. During a VA examination in May 1998, the veteran's
back exhibited no spasm, deformity or tenderness.

Based upon the foregoing evidence, the Board finds the veteran's
claim of entitlement to a low back disability to be well grounded.
In particular, the veteran experienced several episodes of low back
pain in service and he continued to have the same symptomatology
shortly after discharge from active duty. The Board observes that
the RO determined that the veteran's claim was not well grounded
because his low back disability was due to a congenital or
developmental abnormality. However, the opinion of Dr. Everett
states otherwise. Accordingly, the Board finds that the veteran has
submitted sufficient evidence of a back disability in service,
continuity of symptomatology, and competent evidence relating the
current condition to that symptomatology in order to well ground
his claim. See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Although the veteran has met the evidentiary requirements for
submission of a well-grounded claim, the record does not provide
sufficient evidence for the Board to make an appellate
determination as to whether service connection for a low back
disability should be granted. Under these circumstances, the VA has
a duty to assist the veteran in the development of facts pertinent
to his claim. 38 U.S.C.A. 5107(a) (West 1991). The further actions
required to assist the veteran are discussed below, in the REMAND
appended to this decision.

B. Right Ankle

The veteran's service medical records show that the veteran twisted
his right ankle while playing ball in March 1994. He sustained mild
pain, swelling, and a bruise. Physical examination found tenderness
at the lateral malleolus and an inferiorly moderate bruise. The x-
ray showed no fracture and the veteran was assessed with a sprained
ankle. The remainder of the service medical records and the
retirement examination of February 1996 made no findings related to
the right ankle.

- 7 -

During a VA examination in August 1996, the veteran reported that
he had sprained his right ankle two years ago and that the x-ray
was normal. He denied any current problems with his right ankle or
symptoms since that time. The physical examination was negative.

In summary, the Board finds that the veteran has failed to present
a well-grounded claim of entitlement to service connection for a
right ankle sprain. The record contains no objective evidence of a
current disability and no medical evidence relating any claimed
disability to the veteran's period of active service. While the
veteran certainly sustained a sprained ankle in service, there is
no evidence that the injury was other than acute. In fact, the
veteran himself reported that he had no residual symptoms.
Accordingly, in the absence of a present disability related to
active service, the claim must be denied as not well grounded.

The veteran has failed to meet his initial burden of submitting
evidence of a well-grounded claim for service connection and so
places the VA under no duty to assist him in developing the facts
pertinent to that claim. See Epps, 126 F.2d at 1468. As the Board
is not aware of the existence of additional evidence that might
well ground the veteran's claim, a duty to notify does not arise
pursuant to 38 U.S.C.A. 5103(a) (1991). See McKnight v. Gober, 131
F.3d 1483, 1484-85 (Fed. Cir. 1997). That notwithstanding, the
Board views this discussion as sufficient to inform the veteran of
the elements necessary to well ground his claim, and as an
explanation as to why his current attempt fails.

II.  Increased Rating

A veteran who submits a claim for benefits under laws administered
by the VA shall have the burden of submitting evidence sufficient
to justify a belief by a fair and impartial individual that the
claim is well grounded. See 38 U.S.C.A. 5107(a) (West 1991). Once
a veteran has presented a well-grounded claim, the VA has a duty to
assist him in developing facts that are pertinent to the claim. See
38 U.S.C.A. 5107(a) (West 1991).

8 -

The record shows that the RO granted service connection for aortic
insufficiency with atrial fibrillation and hypertension in an
October 1996 rating decision and assigned a 10 percent disability
evaluation effective from July 1996. In a subsequent rating
decision dated April 2000, the RO increased the evaluation to 30
percent effective from July 1996. The veteran filed a Notice of
Disagreement (NOD) to the initial October 1996 rating decision.
Therefore, the veteran's claim is an original claim placed in
appellate status by an NOD taking exception with the initial rating
award.

Accordingly, the veteran's claim must be deemed well grounded
within the meaning of 38 U.S.C.A. 5107(a) (West 1991), and the VA
has the duty to assist the veteran in the development of facts
pertinent to that claim. See Fenderson v. West, 12 Vet. App. 119
(1999); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). The
Board finds that all relevant facts have been properly developed,
and that all evidence necessary for an equitable resolution of the
issue on appeal has been obtained.

Disability ratings are determined by evaluating the extent to which
the veteran's service-connected disability adversely affects his
ability to function under the ordinary conditions of daily life,
including employment, by comparing his symptomatology with the
criteria set forth in the Schedule for Rating Disabilities (Rating
Schedule). 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1, 4.2, 4.10
(1999). VA must consider all evidence of the veteran's disability
as is necessary to evaluate the severity from the effective date of
service connection through the present for initial disability
evaluations. Fenderson, 12 Vet. App. at 126-127.

During a VA examination in August 1996, the veteran reported a
diagnosis of aortic insufficiency since 1985. He was started on
medication and also diagnosed with essential hypertension. At the
present time, he denied chest pain, shortness of breath, or other
symptoms. The chest examination found no pulsations or thrills. The
point of maximal impulse could not located, the 1st and 2nd heart
sounds were heard normally, and there were no 3rd or 4th heart
sounds. An early diastolic

9 -

murmur at the left sternal border was identified. The pulse was
regular and of high volume. Blood pressure was recorded as 140/60
sitting and 140/68 standing.

The examiner observed that an echocardiogram of June 1996 showed
mild enlargement of the left ventricle with normal systolic
function, normal wall thickness, and ejection fraction of 63
percent. There was aortic valve sclerosis without stenosis and
moderate to severe aortic insufficiency with left atrial
enlargement. An electrocardiogram (EKG) showed normal ventricular
axis, normal sinus rhythm, and left ventricular hypertrophy. The
examiner's impression was essential hypertension with organ damage
evidenced by left ventricular hypertrophy, and moderate to severe
aortic insufficiency.

A November 1997 letter from Allan Chernick, M.D., provided a
summary of the veteran's cardiac status. He stated that the veteran
had a diastolic murmur with characteristic EKG manifestations and
an enlarged heart. The diastolic murmur was probably moderate in
severity and the EKG showed an enlarged heart and marked voltage
enhancement that was compatible with left ventricular hypertrophy.
The veteran also had associated problems of hypertension and a
history of paroxysmal atrial fibrillation. Dr. Chernick believed
that the veteran met the criteria for a 30 percent evaluation under
the rating schedule.

During a VA examination in May 1998, the veteran denied shortness
of breath, congestive heart failure, edema, palpitations,
paroxysmal nocturnal dyspnea, and orthopnea. Blood pressure was
recorded as 160/88 lying down, 15:3/80 standing, and 160/84
sitting. The cardiovascular examination noted a regular sinus
rhythm, the presence of first and second heart sounds, and no
thrills. A murmur in the left sternal border and apex was described
as nonradiating and increased with sitting and expiration. The EKG
showed sinus bradycardia with first degree atrioventricular block,
voltage criteria for left ventricular hypertrophy, and nonspecific
ST-T wave abnormalities. The echocardiogram showed a markedly
dilated left ventricular chamber and mild left ventricular
hypertrophy. The veteran was diagnosed with mild hypertension on
medication, severe aortic regurgitation, markedly dilated left
ventricular chamber, and mild left ventricular hypertrophy.

- 10 -

During a VA examination in November 1998, the veteran gave a
history of constant fatigue and decrease in endurance. He denied
shortness of breath, paroxysmal nocturnal dyspnea, chest pain, and
orthopnea or dyspnea on exertion. He was employed as a full-time
optometrist and he could perform activities of daily living and
household chores without dyspnea or chest pain. He did not have a
cardiac catheterization or history of congestive heart failure but
had a single prior episode of atrial fibrillation. Blood pressure
was recorded as 180/70 upright, 170/70 sitting, and 160/70 supine.
Pulse was 55 beats per minute and regular. The heart had a regular
rate and rhythm, with the first and second heart sounds heard, and
a soft diastolic murmur grade 3/6 over the aortic area, apical
impulse in the fifth intercostal space.

The examiner noted that the prior echocardiogram found markedly
dilated left ventricular chamber, mild left ventricular
hypertrophy, and severe aortic regurgitation. The current ejection
fraction was 50-55 percent with mild left ventricular hypertrophy
and marked left ventricular dilatation. The examiner remarked that
a stress test in 1996 had shown 17.2 METS. However, no stress test
was presently performed because of the severity of the aortic
regurgitation with markedly dilated ventricular chamber. The
veteran was diagnosed with severe aortic regurgitation with
progressive left ventricular dilation and worsening of ejection
fraction.

An October 1999 letter from Dr. Chernick stated that, based on the
veteran's last Holter dated June 1999, he had a markedly dilated
left ventricle in the range of 7 centimeters, along with severe
aortic insufficiency as rated by a regurgitant volume extending to
the apex of his heart. The veteran may need replacement of the
aortic valve in the near future because of the deterioration of the
left ventricle. He explained that some patients with markedly
dilated left ventricles and severe aortic insufficiency do not
become symptomatic until their hearts begin to decompensate.

The veteran's aortic insufficiency has been assigned a 30 percent
schedular evaluation pursuant to 38 C.F.R. 4.104, Diagnostic Code
7000 (11)99). However,

subsequent to filing his claim, the rating schedule for determining
the disability evaluations to be assigned for cardiovascular
disorders was changed effective January 12, 1998. See 62 Fed. Reg.
65219 (1997). Where a law or regulation changes after a claim has
been filed or reopened, but before the administrative or judicial
appeal process has been concluded, the version most favorable to
the veteran will apply. See Karnas v. Derwinski, 1 Vet. App. 308,
313 (1991).

Prior to January 12, 1998, valvular heart disease warranted a 30
percent evaluation from the termination of an established service
episode of rheumatic fever, or its subsequent recurrence, with
cardiac manifestations, during the episode or recurrence, for three
years, or diastolic murmur with characteristic EKG manifestations
or definitely enlarged heart. A 60 percent evaluation was warranted
when the heart was definitely enlarged; severe dyspnea on exertion,
elevation of systolic blood pressure, or such arrhythmias as
paroxysmal auricular fibrillation or flutter or paroxysmal
tachycardia were present; more than light manual labor was
precluded. A 100 percent evaluation was awarded for definite
enlargement of the heart confirmed by roentgenogram and clinically;
dyspnea on slight exertion; rales, pretibial pitting at end of day
or other definite signs of beginning congestive heart failure; more
than sedentary employment was precluded. 38 C.F.R. 4.104,
Diagnostic Code 7000 (1997).

Effective January 12, 1998, a 30 percent evaluation for valvular
heart disease is warranted with a workload of greater than 5 METs
but not greater than 7 METs resulting in dyspnea, fatigue, angina,
dizziness, or syncope, or; evidence of cardiac hypertrophy or
dilatation on EKG, echocardiogram, or X-ray. A 60 percent
evaluation is warranted with more than one episode of acute
congestive heart failure in the past year, or; workload of greater
than 3 METs but not greater than 5 METs resulting in dyspnea,
fatigue, angina, dizziness, or syncope, or; left ventricular
dysfunction with an ejection fraction of 30 to 50 percent. A 100
percent evaluation requires chronic congestive heart failure, or;
workload of 3 METs or less resulting in dyspnea, fatigue, angina,
dizziness, or syncope, or; left ventricular dysfunction with an
ejection fraction of less than 30 percent. 38 C.F.R. 4.104,
Diagnostic Code 7000 (1999).

- 12 -

The regulatory revisions incorporate objective measurements of the
level of physical activity, expressed numerically in metabolic
equivalents (METs) at which cardiac symptoms develop. METs are
measured by means of a treadmill test. However, it is recognized
that a treadmill test may not be feasible in some instances owing
to a medical contraindication, such as unstable angina with pain at
rest, advanced atrioventricular block, or uncontrolled
hypertension. If a treadmill test is thought to be inadvisable due
to factors including the foregoing, "the examiner's estimation of
the level of activity, expressed in METs and supported by examples
of specific activities, such as slow stair climbing or shoveling
snow that results in dyspnea, fatigue, angina, dizziness, or
syncope, is acceptable. See 38 C.F.R. 4.104, Note 2 (1999).

Based upon the foregoing evidence, the Board finds that the
veteran's cardiovascular disability, prior to November 19, 1998,
did not meet the criteria for the next higher evaluation under
either the former or the revised regulations. Specifically,
although the veteran manifested some of the criteria for a 60
percent evaluation under the former regulations, there was no
finding that more than light manual labor was precluded. On the
contrary, he did exhibit the diastolic murmur with characteristic
EKG manifestations and a definitely enlarged heart necessary for a
30 percent evaluation.

Likewise, under the revised criteria, the veteran did not meet the
requirements for a 60 percent evaluation because he had not
sustained an episode of acute congestive heart failure in the past
year, a workload of between 3 and 5 METs that resulted in dyspnea,
fatigue, angina, dizziness, or syncope, or left ventricular
dysfunction with an ejection fraction of 30 to 50 percent. However,
as the veteran's claim is a challenge to an initially assigned
evaluation, a "staged" rating may be assigned, in which separate
ratings can be assigned for separate periods of time based on the
facts found. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that November 19, 1998, the date of the most recent
VA examination, is the first date by which is demonstrated an
ascertainable increase in

13 -

the veteran's level of disability. The veteran reported constant
fatigue and a decrease in endurance, the current ejection fraction
was measured as 50-55 percent, and the veteran was unable to
perform a stress test because of the severity of the aortic
regurgitation with markedly dilated ventricular chamber. The
examiner found that the veteran had severe aortic regurgitation
with progressive left ventricular dilation and worsening of
ejection fraction. Dr. Chernick subsequently confirmed these
findings, stating that the veteran had a markedly dilated left
ventricle and severe aortic insufficiency.

Accordingly, the Board finds that, as of November 19, 1998, the
veteran is entitled to a 60 percent evaluation under the revised
criteria. Specifically, the veteran's ejection fraction is
substantially within the percentage guidelines for the next higher
evaluation. In addition, he has clearly suffered a worsening of his
overall cardiac status and continues to suffer from a definitely
enlarged heart, elevation of systolic blood pressure, a diastolic
murmur, severe aortic regurgitation, and left ventricular dilation
and hypertrophy. Due to the veteran's inability to perform the
stress test on the most recent examination, it may be concluded
that he also meets the criteria for a 60 percent evaluation under,
the former regulations, as it would appear that more than light
manual labor would be precluded.

Nevertheless, the veteran does not presently meet the criteria for
a 100 percent evaluation under the former or the revised
regulations. He did not show signs of congestive heart failure, a
workload of 3 METs or less, or left ventricular dysfunction with an
ejection fraction of less than 30 percent. Similarly, the veteran
does not meet the "old" or revised criteria for an evaluation in
excess of 30 percent prior to November 1998 or in excess of 60
percent from that date under other potentially applicable
diagnostic codes. 38 C.F.R. 4.104, Diagnostic Codes 7007, 7015,
7101 (1997 & 1999). The doctrine of reasonable doubt has been
considered but, as the evidence is not in relative equipoise as to
either potential increased rating, this doctrine is not for
application. See 38 U.S.C.A. 5107(a) (West 1991); Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990).

- 14 -

Finally, the Board finds that the evidence of record does not
present, such "an exceptional or unusual disability picture as to
render impractical the application of the regular rating schedule
standards." 38 C.F.R. 3.321(b)(1) (1999). In this regard ,the Board
finds that there has been no assertion or showing by the veteran
that his service-connected heart disorder has resulted in marked
interference with his employment or necessitated frequent periods
of hospitalization. In the absence of such factors, the Board finds
that criteria for submission for assignment of an extraschedular
rating pursuant to 38 C.F.R. 3.321(b)(1) are not met. See Bagwell
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. Apr.
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

The claim of entitlement to service connection for a low back
disability is well grounded and, to that extent only, the appeal is
granted.

Evidence of a well-grounded claim not having been submitted,
service connection for a right ankle disability is denied.

An evaluation in excess of 30 percent for aortic insufficiency with
atrial fibrillation and hypertension prior to November 19, 1998 is
denied.

Subject to the provisions governing the award of monetary benefits,
an evaluation of 60 percent from November 19, 1998, for aortic
insufficiency with atrial fibrillation and hypertension is granted.

REMAND

As discussed above, review of the record discloses that additional
action by the RO is necessary to assist the veteran in development
of his well-grounded claim for service connection a low back
disability before the Board can proceed further in

- 15 -

reviewing that claim. The Board believes that it would be helpful
for the veteran to be afforded a comprehensive VA orthopedic
examination to determine the nature and etiology of his current low
back disability.

Therefore, in order to give the veteran every consideration with
respect to the present appeal, it is the opinion of the Board that
further development of the case is desirable. Accordingly, this
case is REMANDED for the following actions:

1. The RO should obtain and associate with the claims file any and
all VA medical records pertaining to the treatment of the veteran's
back. After securing authorization from the veteran, the RO should
obtain and associate with the claims file any and all private
medical records pertaining to the treatment of the veteran's back.

2. Thereafter, the RO should schedule the veteran for a
comprehensive orthopedic examination. Since it is important "that
each disability be viewed in relation to its history," 38 C.F.R.
4.1 (1999), the examiner must be provided with the veteran's claims
file. The examiner is requested to review all pertinent records in
the claims file, including the service medical records, and the
medical opinions of all private physicians and VA examiners. Any
and all evaluations, studies, and tests deemed necessary by the
examiner should be accomplished. All clinical findings and
subjective complaints should be reported in detail. The examiner is
requested to offer an opinion as to the nature, severity, and
manifestations of the veteran's current low back disability. In so
doing, the examiner should provide an opinion as to whether it is
at least as likely as not that any current disability is related to
the veteran's

16 -

period of active service. Specifically, the examiner should
determine whether the veteran's present disability is related to
the symptomatology he experienced in service. The opinion must be
supported by a written rationale, and a discussion of the facts and
medical principles involved would be of considerable assistance to
the Board.

3. Where the development requested has been completed, the case
should again be reviewed by the RO on the basis of the additional
evidence. If the benefit sought is not granted, the veteran and his
representative should be furnished a supplemental statement of the
case, and be afforded the appropriate length of time in which to
respond before the record is returned to the Board for further
review.

The purpose of this REMAND is to obtain additional development and
the Board does not intimate any opinion as to the merits of the
case, either favorable or unfavorable, at this time. The veteran
has the right to submit any additional evidence and argument he
desires to have considered regarding the matter the Board has
remanded to the Regional Office. Kutscherousky v. West, 12 Vet.
App. 369 (1999).

S. L. KENNEDY 
Veterans Law Judge
Board of Veterans' Appeals

- 17 -



